DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the preliminary amendment filed on 11/23/2020. This applicant is a national stage entry (e.g., 371) application of the PCT/KR2019/006389.
 Claims 1-15 are currently pending in this application. Claim 11 has been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/22/2021 and 08/20/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
Applicants are suggested to include information from figs. 11A and 11B (e.g., analysis of timestamp information in tendency patterns, etc.) into the claims to provide a better condition for an allowance.

Specification
The abstract of the disclosure is objected to because the abstract includes an acronym (e.g., AP), which should be spelled out when it appears in the disclosure at the first time.  
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the lines and text are not clearly legible (for example figs. 8A, 8B, 9A, 9B, etc.). All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line number and letter must be durable, clean, black...uniformly thick and well-defined. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see 37 CFR 1, 84 (l) (p)).
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: the claims include an acronym (e.g., AP), which should be spelled out at the first time included in the claim.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 12 recite “… first performance information related to hardware of a first AP … comparing the first performance information with previously stored second performance information of a second AP; and determining whether the first AP is a malicious AP …”, however, it is not clear whether never changing information (e.g., information of the AP’s hardware, such as the CPU speed of the AP) can be used to determine the malicious or not (or omitting necessary steps/components which causes the claimed limitations unclear).
Claims 2-11 and 13-15 depend from the claim 1 or 12, and are analyzed and rejected accordingly.

Claim 3 recites “… determining the first AP to be a malicious AP when a difference value between the first timestamp information and the second timestamp information does not correspond to a difference value between the first receiving time information and the second receiving time information”, however, it is not clear how to clearly define correspondence of the two difference values (e.g., the same value or else) or it is not clear to define a boundary of the claimed limitations.
Claim 5 recites “… the previously stored second performance information of the second AP … second performance information of the second AP received from a server device …”, however, it is not clear whether the previously stored information is the same as the received information or not.
Claims 7, 8 and 15 recite “… time information on or after an/the (n+1)th beacon signal …”, however, it is not clear whether “n” can be any value (e.g., 0, 100,000,000, infinity) or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “a program stored in a medium to execute …”, however, the claimed program is 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 
The claim 11 recites “A program stored in a medium to execute …”. However, a claim to the program (e.g., software per se) is ineligible subject matter under 35 USC 101, because it does not fall within one of the four categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (2006/0200862 A1) in view of Jana et al. (US 9,049,225 B2).

As per claim 1, Olson teaches a method of identifying a malicious AP by a terminal apparatus [see par. 0028 of Olson], the method comprising:
obtaining first performance information related to a first AP based on a first beacon signal received from the first AP [fig. 7; par. 0009, lines 1-7; paras. 0062-0072; par. 0090, lines 1-4 of Olson teaches obtaining first performance information (e.g., information included in the beacon and probe responses) related to a first AP (e.g., the information of the specific AP 
comparing the first performance information with previously stored second performance information of a second AP; and determining whether the first AP is a malicious AP, based on a result of the comparing [figs. 2, 7; par. 0087, lines 1-8; par. 0091, lines 1-20; par. 0104, lines 1-22 of Olson teaches comparing the first performance information (e.g., information included in the beacon and probe responses) with previously stored second performance information (e.g., information stored in the AP database or the Beacon table) of a second AP; and determining whether the first AP is a malicious AP (e.g., the malicious AP or the AP spoofing a legitimate AP), based on a result of the comparing].

Although Olson teaches obtaining the performance information, such as timing information, identification information, etc., related to the first AP based on the beacon signal – see the above paragraph, Olson does not explicitly disclose the performance/timing information is related to the hardware of the AP.
However, Jana teaches performance/timing information of the beacon signal used in identifying a malicious AP is related to the hardware of the AP [col. 1, lines 45-47; col. 2, lines 22-34; col. 9, lines 22-32 of Jana teaches performance/timing information (e.g., clock/time information) of the beacon signal (e.g., the beacon/probe response frames) used in identifying a malicious AP (e.g., the fake AP set up by a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olson with the teaching of Jana to include indicating timing information related to a hardware of the AP because it provides generating a fingerprint from a timing information of the AP - see columns 9, 12 of Jana.
 
As per claim 2, Olson in view of Jana teaches the method of claim 1. 
Olson further teaches obtaining first time information related to the first beacon signal; comparing the first time information with second time information related to a second beacon signal of the second AP; and determining whether the first AP is a malicious AP, based on a result of the comparing [par. 0057, lines 1-7; par. 0058, lines 1-6; par. 0071, lines 1-5; par. 0105, lines 1-10 of Olson teaches obtaining first time information (e.g., the incremental information) related to the first beacon signal; comparing the first time information with second time information related to a second beacon signal (e.g., saved information of the AP database) of the second AP; and determining whether the first AP is a malicious AP, based on a result of the comparing – see the rejections to the claim 1].

As per claim 3, Olson in view of Jana teaches the method of claim 2. 
Olson further teaches:
wherein the first time information comprises first timestamp information included in the first beacon signal and first receiving time information of the first beacon signal, the second time information comprises second timestamp information included in the second beacon signal and second receiving time information of the second beacon signal [fig. 7; par. 0057, lines 1-7; par. 0058, lines 1-6; par. 0071, lines 1-5; par. 0082, lines 1-15 of Olson teaches wherein the first time information comprises first timestamp information included in the first beacon signal and first receiving time information of the first beacon signal, the second time information comprises second timestamp information included in the second beacon signal and second receiving time information of the second beacon signal], and
the determining of whether the first AP is a malicious AP comprises determining the first AP to be a malicious AP when a difference value between the first timestamp information and the second timestamp information does not correspond to a difference value between the first receiving time information and the second receiving time information [fig. 7; par. 0087, lines 1-8; par. 0091, lines 1-20; par. 0105, lines 1-10 of Olson teaches the determining of whether the first AP is a malicious AP comprises determining the first AP to be a malicious AP (e.g., the malicious or not managed or rogue AP or the AP spoofing a legitimate AP) when a difference value between the first timestamp information and the second timestamp information does not correspond (e.g., does not match) to a difference value between the first 

As per claim 4, Olson in view of Jana teaches the method of claim 1.
Although Olson teaches the incremental active scanning, vacating the serving channel, detecting MAC address of the AP – see paras. 0057, 0058, 0062 of Olson, Olson does not explicitly disclose wherein the first AP is an AP to be accessed by the terminal apparatus after the terminal apparatus is disconnected from the second AP, and identification information of the first AP is the same as identification information of the second AP.
However, Jana teaches a first AP is an AP to be accessed by the terminal apparatus after the terminal apparatus is disconnected from a second AP, and identification information of the first AP is the same as identification information of the second AP [fig. 1; col. 4, lines 64-67; col. 5, lines 1-11 of Jana teaches a first AP (e.g., the fake AP) is an AP to be accessed by the terminal apparatus (e.g., the WIDS node) after the terminal apparatus is disconnected from a second AP (e.g., the authorized AP being inactive), and identification information (e.g., the MAC address) of the first AP (e.g., the fake AP) is the same as identification information of the second AP (e.g., the authorized AP being faked)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olson with the teaching of Jana to include indicating timing and identification information 

As per claim 5, Olson in view of Jana teaches the method of claim 1. 
Olson further teaches wherein the comparing of the first performance information with the previously stored second performance information of the second AP comprises, when an SSID of the first AP is included in a previously stored SSID list, comparing second performance information of the second AP received from a server device with the first performance information [par. 0062, lines 1-5; par. 0070, line 1; par. 0087, lines 1-8; par. 0091, lines 1-20 of Olson teaches wherein the comparing of the first performance information with the previously stored second performance information of the second AP comprises, when an SSID of the first AP is included in a previously stored SSID list, comparing second performance information of the second AP received from a server device with the first performance information (e.g., information including the SSID of the beacon and probe responses)].

As per claim 6, Olson in view of Jana teaches the method of claim 1. 
Olson further teaches transmitting, to the first AP, a request message including at least one of predetermined identification information and predetermined channel information; receiving a response message from the first AP in response to the request message; and determining the first AP to be a malicious AP, when the response message includes at least one of the predetermined identification information and the predetermined channel information [par. 0062, lines 1-5; paras. 0063-0065; par. 0087, lines 1-8; par. 0091, lines 1-20 of Olson teaches transmitting, to the first AP, a request message including at least one of predetermined identification information (e.g., the MAC address) and predetermined channel information; receiving a response message from the first AP in response to the request message; and determining the first AP to be a malicious AP, when the response message (e.g., the beacon/probe response) includes at least one of the predetermined identification information (e.g., the MAC address) and the predetermined channel information].

As per claim 7, Olson in view of Jana teaches the method of claim 1. 
Although Olson teaches scanning measurement frames for a duration over the beacon/probe response and comparing the measurement information to determine the malicious AP – see paras. 0082, 0091, 0105 of Olson, Olson does not explicitly disclose predicting pieces of first time information on or after an (n+1)th beacon signal, based on pieces of first time information related to first beacon signals received from the first AP on or before an n-th beacon signal, where n is a natural number; comparing the predicted pieces of first time information with the pieces of first time information of the first beacon signals received on or after an (n+1)th beacon signal; and determining whether the first AP is a malicious AP, based on a result of the comparing.
However, Jana teaches predicting pieces of first time information on or after an (n+1)th beacon signal, based on pieces of first time information related to first beacon signals received from the first AP on or before an n-th beacon signal, where n is a natural number; comparing the predicted pieces of first time information with the pieces of first time information of the first beacon signals received on or after an (n+1)th beacon signal; and determining whether the first AP is a malicious AP, based on a result of the comparing [see col. 4, lines 8-31; col. 6, lines 33-67; col. 9, lines 10-39 of Jana]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olson with the teaching of Jana to include indicating series of predicted or estimated time information related to a fake/malicious AP because it provides generating a fingerprint from a timing/identification information of the AP - see columns 4, 9, 12 of Jana.

As per claim 8, Olson in view of Jana teaches the method of claim 7. 
Although Olson teaches scanning measurement frames for a duration over the beacon/probe response and comparing the measurement information to determine the malicious AP – see paras. 0082, 0091, 0105 of Olson, Olson does not explicitly disclose wherein the predicting of the pieces of first time information comprises predicting the pieces of first time information on or after the (n+1)th beacon signal through a linear regression analysis.
However, Jana teaches wherein the predicting of the pieces of first time information comprises predicting the pieces of first time information on or after the (n+1)th beacon signal through a linear regression analysis [see col. 4, lines 8-31; col. 6, lines 33-67; col. 9, lines 10-39 of Jana]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olson 

As per claim 9, Olson in view of Jana teaches the method of claim 7.
Although Olson teaches scanning measurement frames for a duration over the beacon/probe response and comparing the measurement information to determine the malicious AP – see paras. 0082, 0091, 0105 of Olson, Olson does not explicitly disclose wherein the determining of whether the first AP is a malicious AP comprises determining the first AP to be a malicious AP when difference values between the predicted pieces of first time information and the pieces of first time information of the first beacon signals received on or after the (n+1)th beacon signal increase or decrease according to time.
However, Jana teaches wherein the determining of whether the first AP is a malicious AP comprises determining the first AP to be a malicious AP when difference values between the predicted pieces of first time information and the pieces of first time information of the first beacon signals received on or after the (n+1)th beacon signal increase or decrease according to time [see col. 4, lines 8-31; col. 6, lines 33-67; col. 9, lines 10-39 of Jana]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olson with the teaching of Jana to include indicating increased/decreased (or the sloped) 

As per claim 10, Olson in view of Jana teaches the method of claim 1. 
Olson further teaches comparing a first arrangement order of information elements in the first beacon signal with a previously stored second arrangement order of information elements; and determining whether the first AP is a malicious AP, based on a result of the comparing [figs. 2, 7; par. 0087, lines 1-8; par. 0091, lines 1-20; par. 0104, lines 1-22 of Olson teaches comparing a first arrangement order (e.g., current and previous) of information elements (e.g., information included in the beacon and probe responses) in the first beacon signal with a previously stored second arrangement order of information elements; and determining whether the first AP is a malicious AP (e.g., the malicious AP or the AP spoofing a legitimate AP), based on a result of the comparing – see also rejections to the claim 1]. 

Claim 11 is a program claim that correspond to the method claims 1, and is analyzed and rejected accordingly.
Claims 12-15 are apparatus claims that correspond to the method claims 1, 2, 6 and 8, and are analyzed and rejected accordingly (see fig. 3 for the components, such as a memory, a processor, etc. of the apparatus).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.